Citation Nr: 0712798	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a pulmonary disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
service connection for asbestosis.  The issue was most 
recently characterized by the RO, in a June 2004 decision, as 
entitlement to service connection for chronic obstructive 
pulmonary disease as a result of asbestos exposure.  Giving 
full consideration to the veteran's claims and comments, the 
Board finds the claim is best characterized as entitlement to 
service connection for a pulmonary disorder.  


FINDINGS OF FACT

A pulmonary disorder, to include asbestosis and chronic 
obstructive pulmonary disease, was first manifested many 
years after service and is not medically related to the 
veteran's service.  


CONCLUSION OF LAW

A pulmonary disorder, to include asbestosis and chronic 
obstructive pulmonary disease, was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2002 and up-dated in April 
2004, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed in April 2004 to submit any evidence 
in his possession that pertained to his claims.  Although 
this notice was delivered after the initial denial of the 
claims, the AOJ subsequently readjudicated each based on all 
the evidence in June 2004, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection

The veteran seeks service connection for a pulmonary 
disorder, which he contends resulted from exposure to 
asbestos in service.  In order to establish service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2006); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Discussion

As a lay witness, the veteran is competent to testify as to 
injury in service.  38 C.F.R. § 3.159(a) (2006).  He has 
reported that he worked on a ship's engine and insulated 
pipes and other components with asbestos materials.  His 
service personnel records support this showing that he had 
ratings as a Fireman and Boiler Technician.  The veteran has 
also submitted an article from a private law firm, printed 
from the internet in March 2007, to show that his ship had 
asbestos.  

However, exposure alone is not enough to support service 
connection.  There must be a current disability and competent 
medical evidence linking the current disability to service.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, there is a diagnosis linked to asbestos 
exposure.  In a February 2001 letter, private physician, J.E. 
R., M.D., reported a diagnostic impression of pulmonary 
asbestosis.  He noted that the veteran had a history of 
exposure to asbestos and X-ray evidence of diffuse lung 
disease.  The doctor expressed the opinion that, in the 
absence of previous pulmonary disease, the clinical and X-ray 
findings confirmed a diagnosis of asbestosis.  Dr. J. E. R. 
further wrote that with the veteran's work history and his 
physical examination, he concurred with the B-reading 
radiographic evaluation by Dr. J. W. B.  There was also a 
diagnosis of mild obstructive pulmonary disease.  He went on 
to explain that the veteran's history, clinical and X-ray 
changes were compatible with early or mild pulmonary 
asbestosis.  

The Board finds several problems with this report.  First, 
although it noted that the veteran worked in the glass 
manufacturing industry for many years, it did not address a 
disease similar to asbestosis, silicosis, or other problems 
associated with that industry.  Second, Dr. J. E. R. 
expressed agreement with the interpretation of the X-ray 
study by J. W. B., M.D.  That February 2001 report did not 
diagnosis asbestosis, but merely noted parenchymal changes 
consistent with asbestosis, with the caveat that the 
veteran's exposure history and period of latency were 
appropriate.  After a thorough review of these reports, the 
Board finds that the doctors indicate some mild changes 
consistent with asbestosis, but the objective findings are 
not sufficient, by themselves, to support a diagnosis of 
asbestosis, without reliance on the history provided by the 
veteran.  Rather, the diagnoses rely to a critical extent on 
the veteran's recollection as to exposure and symptoms 
spanning a period of more than 28 years.  

The remainder of the evidence is against the claim.  The 
service medical records do not reflect a chronic pulmonary 
disease during the veteran's active service.  On separation 
examination, in March 1974, his lungs were normal and his 
chest X-ray was within normal limits.  

Thereafter, at least 28 years passed without any competent 
medical documentation of pulmonary symptoms.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In July 2001, the veteran sought hospital treatment for a 
cough, congestion and shortness of breath.  He reported that 
chest tightness had progressed over the last 3 days.  X-rays 
revealed mild peri-bronchial cuffing and accentuated 
interstitial markings in each lung.  The diagnosis was 
bronchitis.  Although this report is only a few months after 
the February 2001 reports of Drs. J. E. R. and J. W. B. it 
does not mention asbestosis, either as a complaint by the 
veteran or as a medical diagnosis.  

In November 2002, the veteran was given a VA examination.  
This included a computerized tomography (CT) scan, which was 
read as normal, with no nodules, masses, infiltrates, pleural 
plaquing or calcification.  The pulmonary function test 
disclosed mild to moderate obstructive ventilatory 
impairment.  The decreased FVC (Forced Vital Capacity) was 
considered to be suggestive of mild restrictive ventilatory 
impairment or air trapping.  Significant improvement in air 
flow was noted after use of bronchodilators.  The VA examiner 
reviewed the veteran's medical records and verbal history, 
including his report of removing insulation from pipes and 
mixing water and plaster with asbestos dust to reinsulated 
the pipes.  The examiner reported the veteran's complaints 
and current findings.  The diagnoses were asbestos exposure 
during service, mild restrictive ventilatory impairment 
without evidence of fibrosis by CT of the chest, and chronic 
obstructive pulmonary disease, mostly likely related to 
tobacco, mild to moderate obstructive impairment.  It is 
important here that while the doctor diagnosed asbestos 
exposure during service, he did not diagnose a current 
asbestosis or link a current disability to the asbestos 
exposure in service.  He noted the CT scan showed no evidence 
of fibrosis.  The definitive diagnosis on this examination 
was the chronic obstructive pulmonary disease (COPD), which 
the doctor thought was mostly likely related to tobacco use.  

In a note dated in December 2002, another private physician, 
S. M., M.D., certified that the veteran had a diagnosis of 
COPD.  She did not link this to asbestos exposure or any 
other incident of service.  She did not diagnose asbestosis.  

The veteran was again examined by VA, in March 2004.  A high 
resolution CT scan was within normal limits, showing normal 
pleura, without nodules, masses, or infiltrates.  There was 
no plaquing or calcification.  The pulmonary function test 
disclosed moderate obstructive ventilatory impairment.  Both 
FEV1 (Forced Expiratory Volume in 1 Second) and FVC were not 
clearly improved following inhalation of a bronchodilator.  
The veteran's case was discussed with another VA physician 
and the veteran.  The veteran was noted to have a documented 
history of asbestos exposure and a previous diagnosis of 
asbestosis based on his history and chest X-ray with a 
B-reader impression.  However, his high resolution CT scan 
showed no evidence of asbestos related disease.  His 
spirogram was consistent with moderate obstruction, with a 
good response to bronchodilators.  There was no evidence of 
restriction, as one would typically see with asbestosis.  
While the veteran had significant exposure, he did not meet 
the medical definition of asbestosis.  He needed to quit 
smoking.  

In March 2005, a VA physician reviewed the records and 
expressed an opinion.  He discussed the private and VA 
reports.  He concluded that while the veteran certainly had a 
history of asbestos exposure, his clinical findings did not 
support a medical diagnosis of asbestosis.  The doctor 
explained that in the absence of a pathologic examination of 
lung tissue, the American Thoracic Society criteria for a 
diagnosis of asbestosis were based on several factors, 
including:

1.  A reliable history of exposure (which the veteran had by 
all accounts);
2.  An appropriate time interval between exposure and 
detection (typically greater than 15 years, which he also 
had);  

3.  The presence of the following clinical criteria:
a.  Chest X-ray evidence of small irregular opacities.  
These were noted on the initial chest X-ray in February 
2001 as being consistent with, but not diagnostic of 
asbestosis.  The doctor went on to point out that high 
resolution CT scanning was more sensitive than either 
plain chest X-rays or conventional CT scanning for 
detecting opacities, and neither the November 2002 or 
March 2004 high resolution CT scans showed any 
abnormalities consistent with asbestosis.
b.  A restrictive pattern of lung impairment with FVC 
below the lower limit of normal.  However, all of the 
veteran's spirograms showed a normal FVC following 
bronchodilator administration, suggesting more of an 
obstructive pattern.  
c.  A diffusion capacity below the limits of normal.  
Unfortunately, the veteran was unable to perform that 
testing in March 2002.  His study in February 2001 
showed a slight decrease, but that could be seen with 
obstructive lung disease as well as restriction.  
d.  Bilateral late or pan-inspiratory crackles at the 
posterior lung bases, not cleared with cough, which the 
veteran did not have any of on the physical 
examinations.  

Based on the above criteria, it was the physician's 
impression that the veteran's findings did not support a 
medical diagnosis of asbestosis, but were more consistent 
with chronic obstructive pulmonary disease, likely related to 
cigarette smoking.  The doctor concluded that while the 
veteran had asbestos exposure in service, he did not have 
asbestos related disease at the present time and the exposure 
to asbestos was not the cause of his current symptoms.  

Conclusion

The Board is persuaded by the medical opinion that while 
there were initial indications of possible asbestosis or 
other pulmonary residuals of exposure to asbestos, the 
repeated high resolution CT scans have a greater probative 
weight than the initial X-ray studies.  The recent medical 
opinion provides the most probative analysis because it 
considered the veteran's records, his statements, his 
physicians' reports and opinions, and the recent high 
resolution CT scans.  The March 2005 opinion discussed the 
veteran's complaints and objective findings in terms of 
medically accepted diagnostic criteria and clearly explained 
why those criteria were not met.  The Board finds that while 
there was competent medical evidence to give initial support 
to the claim, that evidence has been completely over whelmed 
by the subsequent medical reports and opinions, which 
establish by a preponderance of the evidence that the veteran 
does not have asbestosis or any other pulmonary disorder 
related to his active service and any asbestos exposure he 
may have had during service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for a pulmonary disorder, to include 
asbestosis and chronic obstructive pulmonary disease, is 
denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


